Joseph B. Smith sued Lydia V. Kneisley to recover for alleged services as attorney at law. He recovered judgment. She appealed, with the result that the judgment was reversed, with directions to dismiss the action. After judgment was recovered in that action, he commenced these proceedings in garnishment against the New York Life Insurance Company and Pacific National Bank of Seattle. There was judgment for plaintiff in these proceedings. Lydia V. Kneisley has appealed.
Upon the authority of the decision in the original case,Smith v. Kneisley, ante p. 26, 49 P.2d 916, the judgment in these garnishment proceedings is reversed and the cause remanded, with directions to dismiss the same. *Page 708